                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

STEPHEN M. LOVELL,

          Petitioner,

v.                                  Case No: 2:15-cv-764-FtM-29MRM
                                      Case No. 2:12-cr-26-FTM-29MRM
UNITED STATES OF AMERICA,

          Respondent.



                          OPINION AND ORDER

     This matter comes before the Court on Petitioner Stephen

Lovell’s (petitioner or Lovell) pro se Motion Under 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody (Cr. Doc. #480; Cv. Doc. #1) 1, filed on December

8, 2015, and Condensed Memorandum of Law in Support (Cr. Doc. #483;

Cv. Doc. #13) filed on April 4, 2016. 2   The United States filed a

Response in Opposition (Cv. Doc. #16) on May 2, 2016, to which




1 The Court will refer to the civil case docket as “Cv. Doc.”,
and the underlying criminal docket, 2:12-cr-00026-JES-MRM-2, as
“Cr. Doc.”

2 After the government moved to strike (Cv. Doc. #8) petitioner’s
first Memorandum in Support (Cv. Doc. #2) due to excessive filing,
the Court granted petitioner leave to file a memorandum not to
exceed 50 pages.     (Cv. Doc. #12).     Petitioner then filed a
Condensed Memorandum of Law, totaling 44 pages in length. (Cr.
Doc. #483; Cv. Doc. #13).     The Court, thereafter, granted the
government leave to exceed the page limit in its response. (Cv.
Doc. #14; Cv. Doc. #18).
Lovell filed a Reply (Cv. Doc. #19) on June 7, 2016.         For the

reasons below, Lovell’s § 2255 motion is denied.

                    I.      Procedural Background

     On February 15, 2012, a federal grand jury in Fort Myers,

Florida, returned a twenty-count Indictment against Lovell and

eight other co-defendants.       (Cr. Doc. #3).     Count One charged

Lovell with conspiracy to commit mail and health care fraud in

violation of 18 U.S.C. §§ 1341, 1347, and 1349.      (Id., pp. 7-11).

Counts Two through Seven charged Lovell with aiding and abetting

health care fraud in violation of 18 U.S.C. §§ 2 and 1347.      (Id.,

pp. 11-13).    Counts Eight through Thirteen charged Lovell with

aiding and abetting mail fraud in violation of 18 U.S.C. §§ 2 and

1341.    (Id., pp. 14-15).      Count Fourteen charged Lovell with

conspiracy to commit money laundering in violation of 18 U.S.C. §

1956.   (Id., pp. 16-17).    Counts Fifteen through Nineteen charged

Lovell with aiding and abetting money laundering in violation of

18 U.S.C. §§ 1956(a)(1)(B)(i) and 2.     (Id., pp. 17-18).   Finally,

Count Twenty charged Lovell with money laundering in violation of

18 U.S.C. § 1957.   (Id., pp. 19-21).

     Lovell pled not guilty to all counts of the Indictment (Cr.

Doc. #80) and proceeded to a jury trial on February 19, 2013 (Cr.

Doc. #298).   On February 28, 2013, the jury convicted Lovell of




                                 - 2 -
conspiracy to commit mail fraud 3 under Count One and found him not

guilty of Counts Two through Twenty of the Indictment.    (Cr. Doc.

#317).

     On March 7, 2013, Lovell, through counsel, filed a Motion for

New Trial and Renewed Judgment of Acquittal, in which he argued

the verdict was inconsistent and the evidence did not support his

conviction.   (Cr. Doc. #320).     The Court denied Lovell’s motion

on April 2, 2013, finding that (a) the mere fact that the jury

indicated it had reached a “stalemate” did not render the verdict

unreasonable and (b) the guilty verdict was not against the weight

of the evidence.   (Cr. Doc. #336).

     Thereafter, on July 3, 2013, Lovell filed a pro se motion to

seek appointed-counsel and terminate his trial counsel before

sentencing.   (Cr. Doc. #389).   Because Lovell filed the motion pro

se while being represented by counsel, the Court struck his motion.

(Cr. Doc. #391).    In response, trial counsel filed a Motion to

Withdraw and Request for Appointment of Counsel on behalf of

Lovell, citing “irreconcilable differences between the parties.”

(Cr. Doc. #392, p. 1).    The Court heard the motion in-camera on

July 16, 2013.   (Cr. Docs. # 399, #476).




3 The jury found Lovell not guilty of conspiracy to commit health
care fraud under Count One of the Indictment. (Cr. Doc. #317, p.
2).



                                 - 3 -
      At the hearing, Lovell testified that a conflict arose between

him and counsel because counsel refused to file a Brady motion

before sentencing.         (Cr. Doc. #476, p. 9).         Specifically, Lovell

testified that he wanted counsel to file a Brady motion because

(a)   the   government      suppressed    exculpatory     evidence   concerning

interviews of his accountant, Ileana Rodriguez and (b) government

witness, Agent Brian Tucker, committed perjury at trial.                     (Cr.

Doc. #476, p. 10).         Counsel testified that he did not believe the

Agent committed perjury and, thus, he did not find it an effective

strategy    to    accuse    the   government’s    lead     case   agent   before

sentencing.        (Cr.    Doc.   #476,   pp.   14-15).      Further,     counsel

testified that he did not believe the government ever interviewed

Rodriguez.       (Id.).    The Court ultimately denied the motion because

it did not find any irreconcilable differences between Lovell and

counsel as to sentencing.         (Id., pp. 16-20).

      Subsequently, on August 14, 2013, the undersigned sentenced

Lovell to 60 months of imprisonment with a three-year term of

supervised release. 4       (Cr. Docs. #236, #241).        On August 27, 2013,

Lovell, through appellate counsel, directly appealed his sentence,


4 Petitioner was released from custody on January 19, 2018.
Nonetheless, he remains “in custody” for purposes of 28 U.S.C. §
2255(a) because he is now serving his three-year term of supervised
release. See Jones v. United States, 478 F. App’x 536, 539 (11th
Cir. 2011) (“[A] person serving a term of supervised release is
‘in custody’ within the meaning of § 2255.”) (citing United States
v. Brown, 117 F.3d 471, 475 (11th Cir. 1997)). Thus, petitioner’s
motion is not rendered moot.



                                     - 4 -
arguing that this Court erred in applying a four-level enhancement

under U.S.S.G. § 3B1.1(a) for his role as an organizer or leader

in the conspiracy because he was merely a straw owner of the clinic

operated by the co-conspirators.         (Cr. Doc. #427).   See United

States v. Lovell, 579 F. App’x 875, 876 (11th Cir. 2014).           The

Eleventh Circuit affirmed Lovell’s sentence on September 11, 2014,

and he did not seek a writ of certiorari.        (Cr. Doc. #465).   See

id. at 876-78.

     The government concedes that Lovell’s § 2255 motion was timely

filed (Cv. Doc. #16, p. 3), and the Court agrees.

                        II.    Legal Standards

A. Evidentiary Hearing and Appointment of Counsel

     A district court shall hold an evidentiary hearing on a habeas

corpus petition “unless the motion and the files and records of

the case conclusively show that the prisoner is entitled to no

relief[.]”    28 U.S.C. § 2255(b).       “[I]f the petitioner alleges

facts that, if true, would entitle him to relief, then the district

court should order an evidentiary hearing and rule on the merits

of his claim.”   Aron v. United States, 291 F.3d 708, 714-15 (11th

Cir. 2002) (citation omitted).     However, a district court is not

required to hold an evidentiary hearing where the petitioner’s

allegations   are   patently   frivolous,    based   upon   unsupported




                                 - 5 -
generalizations, or affirmatively contradicted by the record.                 See

id. at 715.

      To    establish    entitlement    to      an    evidentiary      hearing,

petitioner must “allege facts that would prove both that his

counsel performed deficiently and that he was prejudiced by his

counsel’s deficient performance.”           Hernandez v. United States, 778

F.3d 1230, 1232-33 (11th Cir. 2015); see also Gordon v. United

States, 518 F.3d 1291, 1301 (11th Cir. 2008) (stating a hearing is

not   necessarily     required    whenever     ineffective       assistance   of

counsel is asserted).        The Court finds that the record establishes

that petitioner is not entitled to relief and, therefore, an

evidentiary hearing is not required.

      Because petitioner’s motion for an evidentiary hearing is

denied, appointment of counsel is not required under Rule 8(c),

Rules Governing Section 2255 Proceedings for the United States

District    Court.       Petitioner    is    not     otherwise    entitled    to

appointment of counsel in this case.            See Barbour v. Haley, 471

F.3d 1222, 1227 (11th Cir. 2006) (stating there is no Sixth

Amendment     right     to   counsel   in     post-conviction        collateral

proceedings); see also Schultz v. Wainwright, 701 F.2d 900, 901

(11th Cir. 1983) (“Counsel must be appointed for an indigent

federal habeas petitioner only when the interest of justice or due

process so require.”).         Neither the interest of justice nor due

process require the appointment of counsel here.



                                    - 6 -
B. Ineffective Assistance of Trial and Appellate Counsel

      The legal standard for ineffective assistance of counsel

claims in a habeas proceeding is well established.                   To prevail on

a claim of ineffective assistance of counsel, a habeas petitioner

must demonstrate both that (1) counsel's performance was deficient

because it fell below an objective standard of reasonableness and

(2) prejudice resulted because there is a reasonable probability

that,   but       for   the   deficient   performance,        the   result      of   the

proceeding would have been different.               See Hinton v. Alabama, 571

U.S. 263, 272-73 (2014) (citing Strickland v. Washington, 466 U.S.

668, 687, 694 (1984) and Padilla v. Ky., 559 U.S. 356, 366 (2010)).

“Because      a     petitioner's     failure      to   show     either    deficient

performance or prejudice is fatal to a Strickland claim, a court

need not address both Strickland prongs if the petitioner fails to

satisfy either of them.”           Kokal v. Sec'y, Dep't of Corr., 623 F.3d

1331, 1344 (11th Cir. 2010) (citations omitted).

      The     proper     measure    of    attorney     performance       is    “simply

reasonableness under prevailing professional norms” considering

all   the   circumstances.          Hinton,      571   U.S.    at   273       (internal

quotations and citations omitted).               “A fair assessment of attorney

performance requires that every effort be made to eliminate the

distorting effects of hindsight, to reconstruct the circumstances

of counsel's challenged conduct, and to evaluate the conduct from

counsel's perspective at the time.”               Strickland, 466 U.S. at 689;



                                         - 7 -
see also Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (stating

courts must look to the facts at the time of counsel’s conduct).

This judicial scrutiny is highly deferential, and the Court adheres

to a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance.               See Strickland,

466   U.S.    at    689-90.      To   be    objectively      unreasonable,     the

performance must be such that no competent counsel would have taken

the action.        See Rose v. McNeil, 634 F.3d 1224, 1241 (11th Cir.

2011); see also Hall v. Thomas, 611 F.3d 1259, 1290 (11th Cir.

2010).    Additionally, an attorney is not ineffective for failing

to raise or preserve a meritless issue.                 See United States v.

Winfield, 960 F.2d 970, 974 (11th Cir. 1992); see also Ladd v.

Jones, 864 F.2d 108, 109-10 (11th Cir. 1989).

      The same deficient performance and prejudice standards apply

to appellate counsel.         See Smith v. Robbins, 528 U.S. 259, 285-86

(2000); see also Roe, 528 U.S. at 476-77.                    If the Court finds

there has been deficient performance, it must examine the merits

of the claim omitted on appeal.            If the omitted claim would have

had   a   reasonable    probability    of     success   on    appeal,   then   the

deficient performance resulted in prejudice.              See Joiner v. United

States, 103 F.3d 961, 963 (11th Cir. 1997).                     Counsel is not

deficient for failing to raise non-meritorious claims on direct

appeal.      See Diaz v. Sec=y for the Dep=t of Corr., 402 F.3d 1136,

1144-45 (11th Cir. 2005).



                                      - 8 -
                                III. Analysis

        Petitioner raises multiple grounds for relief in his § 2255

motion.    Under Ground One, petitioner asserts: (1) this Court

lacked subject matter jurisdiction over his criminal case due to

fatal flaws in the Indictment; (2) these fatal flaws rendered the

Indictment insufficient; (3) both the Court and the government

constructively amended the Indictment; (4) the government lacked

authority to prosecute him; and (4) both trial and appellate

counsel rendered ineffective assistance in failing to assert these

claims.    (Cr. Doc. #483, pp. 1-10; Cv. Doc. #13, pp. 1-10).

       Under Ground Two, petitioner asserts a freestanding claim of

actual innocence and maintains both trial and appellate counsel

were deficient in failing to assert such a claim.             (Id., p. 11-

14).    In addition, he alleges appellate counsel rendered deficient

performance when he failed to: (1) obtain Lovell’s client file

from trial counsel; (2) raise a sufficiency of the evidence claim

on appeal; and (3) investigate and raise more than one claim on

appeal.    (Id., pp. 14-21).

       Lastly, under Ground Two, petitioner claims trial counsel

rendered ineffective assistance 5 because he failed to: (1) become

familiar    with   Florida   law;    (2)    challenge   the   government’s



5 For clarity, the Court has re-numbered petitioner’s claims of
ineffective assistance of trial counsel under Ground Two. (Cr.
Doc. #483, pp. 18-19; Cv. Doc. #13, pp. 18-19).



                                    - 9 -
definition     of   “business    activities”   and   prove    that   “business

activities” fell under the scope of Fla. Stat. § 460.4167; (3)

impeach the testimony of government witness, Dennis LaRosa; (4)

show that Xtreme Care was licensed by the Department of Health

(“Department”) and demonstrate the Department had higher standards

for licensure; and (5) provide the jury with an alternative defense

theory, including that Lovell had no knowledge of the conspiracy

and that his co-conspirators could have opened Xtreme Care without

him.    (Id.).

       Under   Ground   Three,   petitioner    claims   (1)    trial   counsel

performed deficiently when he failed to request a jury instruction

regarding Florida law and (2) appellate counsel erred in failing

to assert this claim on appeal.        (Id., pp. 21-25).

       Finally, under Ground Four, petitioner makes several claims

of ineffective assistance of counsel: (1) both trial and appellate

counsel failed to raise claims of prosecutorial misconduct; (2)

trial counsel erred in failing to call defense witnesses; (3) trial

counsel bolstered the credibility of government witness, Agent

Brian Tucker; and (4) appellate counsel failed to review and

request   material      transcripts   before   submitting     his    appellate

brief.    (Id., pp. 25-43).




                                    - 10 -
A.   Ground One 6

     Petitioner raises three claims 7 under Ground One.          At the

crux of each claim is that the government misquoted/misrepresented

the statutory language of Florida’s Health Care Clinic Act, Fla.

Stat. §§ 400.9905 (“HCCA” or “Act”) in the “Regulatory Framework”

section   of   the   Indictment.      Specifically,   he   contests   the

emphasized language under paragraph 33:

          Florida Statute 400.9905 provided that the
          licensing requirements of the health care
          clinics   did   not   apply   to  a   sole

6 The government argues that petitioner’s claims under Ground One
are procedurally barred because he failed to assert them on direct
appeal. (Cv. Doc. #16, p. 6). The Court disagrees because such
claims are not subject to procedural default.      See Massaro v.
United States, 538 U.S. 500, 504 (2003) (holding that claims of
ineffective assistance of counsel “may be brought in a collateral
proceeding under § 2255, whether or not the petitioner could have
raised the claim on direct appeal.”). The Court, therefore, will
address the merits of petitioner’s claims.

7 Petitioner makes two additional claims.   First, he argues the
government mistakenly misrepresented Fla. Stat. § 400.9905 as its
basis for prosecuting him. (Cr. Doc. #483, p. 2; Cv. Doc. #13,
p. 2). Petitioner’s claim is refuted because the Indictment shows
that his conspiracy charge is based upon, in part, his
circumvention of licensing requirements under Fla. Stat. §
400.9905. (Cr. Doc. #3, pp. 8-9). Next, petitioner alleges the
government lacked authority to prosecute him “for failing to
supervise business activities not required by law[.]” (Cv. Doc.
#132, p.4). Although petitioner’s failure to supervise business
activities was a part of his circumvention of Florida’s licensing
regulations for health care clinics, petitioner was charged with
conspiracy to commit mail and health care fraud in violation of
federal law. Because the Indictment charged Lovell with federal
offenses, the government had authority to prosecute him. See 28
U.S.C.A. § 547(1) (United States attorneys are vested with
authority “to prosecute for all offenses against the United
States[.]”).   Petitioner, therefore, fails to establish a claim
for ineffective assistance of counsel.



                                   - 11 -
          proprietorship, group practice, partnership,
          or corporation that provided health care
          services by licensed health care practitioners
          and which were wholly owned by a licensed
          health care practitioner, or the licensed
          health care practitioner, so long as one of
          the owners who was a licensed health care
          practitioner was supervising the services
          performed therein and was legally responsible
          for the entity’s compliance with all federal
          and state law.

(Cr. Doc. #3, ¶ 33; Cr. Doc. #483, p. 2; Cv. Doc. #13, p. 2)

(emphasis added).   Lovell claims this wording conflicts with the

actual language of Fla. Stat. § 400.9905(g), which provides, in

pertinent part:

          A   sole   proprietorship,    group   practice,
          partnership, or corporation that provides
          health care services by licensed health care
          practitioners . . . and that is wholly owned
          by   one   or   more   licensed   health   care
          practitioners, or the licensed health care
          practitioners set forth in this paragraph and
          the spouse, parent, child, or sibling of a
          licensed health care practitioner if one of
          the owners who is a licensed health care
          practitioner is supervising the business
          activities and is legally responsible for the
          entity’s compliance with all federal and state
          laws. However, a health care practitioner may
          not supervise services beyond the scope of the
          practitioner’s license, except that, for the
          purposes of this part, a clinic owned by a
          licensee in s. 456.053(3)(b) which provides
          only    services    authorized   pursuant    to
          s.456.053(3)(b) may be supervised by a
          licensee specified in s. 456.053(3)(b).

(Cr. Doc. #483, p. 2; Cv. Doc. #13, p. 2).   Due to the discrepancy

in the statutory language, petitioner argues: (1) the Court lacked

subject matter jurisdiction over his underlying criminal action;



                              - 12 -
(2) the Indictment is legally insufficient; and (3) both the Court

and    the   government           constructively       amended     the   Indictment.

Additionally, he alleges that trial and appellate counsel rendered

ineffective assistance in failing to assert these claims.                      (Id.,

p. 2-10).       As set forth below, the Court finds that petitioner’s

arguments lack merit and, thus, denies all claims under Ground

One.

       1.   Failure         to     Challenge     the     Court’s    Subject   Matter
       Jurisdiction

       Lovell    first      argues      this     Court    lacked    subject   matter

jurisdiction to convict and sentence him because the government

misrepresented/misquoted the statutory language of the HCCA in his

Indictment.      (Cr. Doc. #483, pp. 1-5; Cv. Doc. #13, pp. 1-5).               The

government responds that this minor defect did not strip the Court

of its power to adjudicate Lovell’s case, and the Court agrees.

(Cv. Doc. #16, pp. 7-11).

        There    is    no        question     this   Court   had    subject   matter

jurisdiction over Lovell’s underlying criminal case.                      “Subject-

matter jurisdiction defines [a] court’s authority to hear a given

type of case.”        United States v. Morton, 467 U.S. 822, 828 (1984);

United States v. Brown, 752 F.3d 1344, 1348 (11th Cir. 2014)

(citation omitted).               For federal crimes, district courts are

granted original jurisdiction pursuant to 18 U.S.C. § 3231.                     See

Brown, 752 F.3d at 1348.              “So long as the indictment charges the




                                            - 13 -
defendant with violation of a valid federal statute as enacted in

the United States Code, it alleges an ‘offense against the laws of

the United States' and, thereby, invokes the district court’s

subject-matter jurisdiction.”            Id. at 1354 (citing Alikhani v.

United States, 200 F.3d 732, 734-35 (11th Cir. 2000)).

       Under   Ground    One,   the     grand    jury      charged   Lovell     with

conspiracy to commit mail and health care fraud in violation of 18

U.S.C. §§ 1341, 1347, and 1349.             Because Lovell’s conduct fell

within the sweep of the United States Code, the Indictment invoked

this   Court’s   subject      matter    jurisdiction.         Even   if   Lovell’s

Indictment contained a defect, this would not have stripped the

Court of its original jurisdiction.             See United States v. Cotton,

535 U.S. 625, 631 (2002) (“[D]efects in an indictment do not

deprive a court of its power to adjudicate a case.”).                         Having

decided that subject matter jurisdiction existed over Lovell’s

criminal   action,      the   Court    turns    to   the    sufficiency    of    the

Indictment.

       2. Failure to Challenge Lovell’s Indictment

       Lovell argues the government misrepresented the statutory

language of Fla. Stat. § 400.9905 in the Indictment and thus it is

deficient as a matter of law.              (Cv. Doc. #13, pp. 1-5).             The

government argues (a) the “Regulatory Framework” section merely

provided a “summation” of the applicable licensing scheme under

Fla. Stat. § 400.9905 and (b) the Indictment sufficiently presents



                                       - 14 -
the elements of conspiracy under Count One.    (Cv. Doc. #16, pp.

5-11).

     An indictment is sufficient as a matter of law if it:

          (1) presents the essential elements of the
          charged offense, (2) notifies the accused of
          the charges to be defended against, and (3)
          enables the accused to rely upon a judgment
          under the indictment as a bar against double
          jeopardy for any subsequent prosecution for
          the same offense. In determining whether an
          indictment is sufficient, [the Court] read[s]
          it as a whole and give[s] it a common sense
          construction.      In    other   words,   the
          indictment's validity is to be determined by
          practical, not technical, considerations.

United States v. Jordan, 582 F.3d 1239, 1245 (11th Cir. 2009)

(internal citations and quotations omitted).

     Applying the above precedent, petitioner’s challenge fails.

Count One of the Indictment alleges that Lovell and his co-

defendants:

          knowingly, willfully and unlawfully combined,
          conspired, confederated, and agreed . . . to
          commit certain offenses to wit:

          (a) mail fraud, that is, to devise a scheme
          and artifice to defraud and obtain money and
          property by means of false and fraudulent
          pretenses, representations and promises for
          the purpose of executing such scheme or
          artifice or attempting to do so, knowingly
          placed in an authorized depository for mail
          matter any matter or thing to be sent or
          delivered by the United States Postal Service
          in violation of Title 18, United States Code,
          Section 1341; and

          (b) health care fraud, that is, to knowingly
          and willfully execute, and attempt to execute



                             - 15 -
           a scheme and artifice to defraud and to
           obtain, by means of materially false and
           fraudulent pretenses, representations, and
           promises, money and property owned by, and
           under control of a healthcare benefit program
           as defined in 18 U.S.C. §24(b), including but
           not limited to, Peak Property and Casualty
           Corporation, in connection with the delivery
           of and payment for health care benefits,
           items, and services, in violation of Title 18,
           United States Code, Section 1347.

(Cr. Doc. #3, pp. 7-8).    Considering the above, the Court finds

Lovell’s Indictment legally sufficient because it presented the

essential elements of conspiracy to commit mail and health care

fraud, notified Lovell of his charge, and enabled him to rely on

his Indictment as a bar to double jeopardy.

       Even though the government misstated the exemption language

of HCCA under the “Regulatory Framework” section of the Indictment,

this did not render the Indictment legally defective.       (Id., ¶

33).   The Eleventh Circuit has held that “[m]inor deficiencies in

an indictment do not automatically render it constitutionally

deficient, and if an indictment specifically refers to the statute

on which the charge was based, the reference to the statutory

language adequately informs the defendant of the charge.”    United

States v. Haile, 685 F.3d 1211, 1217 (11th Cir. 2012) (citing

United States v. Poirer, 321 F.3d 1024, 1029 (11th Cir. 2003);

United States v. Fern, 155 F.3d 1318, 1325 (11th Cir. 1998)); see

also Unites States v. Chilcote, 724 F.2d 1498, 1505 (11th Cir.

1984) (“Any slight variance between the language of the indictment



                               - 16 -
and the statute itself is cured by the indictment’s reference to

the statute.”).

     The Court finds that citations to the HCCA cured any slight

variance in the language of the “Regulatory Framework” portion of

the Indictment.      In addition, looking at the contested language

in conjunction with Count One, Lovell’s argument lacks merit.

Count   One   not   only   cites    to   HCCA,   but     it   provides    language

consistent with the statute.          (Id., pp. 7-9).         Thus, the alleged

defect did not render the Indictment legally insufficient.                  In any

event, Lovell was not prejudiced by the Indictment’s use of the

term “services” because the record shows that both parties used

the term “business activities” at trial, as provided under the

HCCA.   (Cr. Doc. #439, pp. 65, 67, 86, 90, 97).                   Consequently,

petitioner’s second claim fails.

     Next,    petitioner     alleges     the     Court    and    the   government

constructively amended his Indictment.             (Cr. Doc. #483, pp. 7-9;

Cv. Doc. #13, pp. 7-9).            The government argues no constructive

amendment occurred because neither it nor the Court broadened or

amended Lovell’s charge of conspiracy under Count One.                   The Court

agrees with the government.

     A constructive amendment constitutes per se reversible error

because it violates a defendant’s constitutional right to be tried

only on the charges presented in an indictment.                 See United States

v. Williams, 527 F.3d 1235, 1246 (11th Cir. 2008) (citations



                                     - 17 -
omitted).       An    amendment     “occurs    when   the   theory   or   evidence

presented by the government, or the jury instructions, alter the

‘essential elements’ of the offense contained in the indictment to

broaden the possible bases for conviction beyond what is charged.”

United States v. Leon, 841 F.3d 1187, 1192 (11th Cir. 2016)

(internal citations and quotations omitted)).

       Lovell argues the Court’s failure to match the exact language

of the Indictment in its instructions to the jury created a

constructive amendment.           (Cr. Doc. #483, pp. 7-9; Cv. Doc. #13,

pp.    7-9).        Specifically,    he    contends   the   Court    amended     the

Indictment when it instructed the jury on the exemption provision

of Fla. Stat. § 400.9905(g) and used the term “business activities”

as opposed to the term “services” used in the Indictment.                   (Id.).

The government argues that the Court did not broaden or amend

Lovell’s charge of conspiracy under Count One because “failure to

supervise” is not an element of conspiracy.                 (Cv. Doc. #16, pp.

8-11).    Rather, the government asserts the basis of the conspiracy

charge was that petitioner and co-defendants “agreed to conceal

and misrepresent the true ownership of Xtreme Care.”                      (Id., p.

11).

       Reviewing the jury instructions in context, Lovell was not

convicted      on     elements    beyond      his   Indictment      and   thus   no

constructive amendment occurred.               The Court instructed the jury

on the essential elements of conspiracy, which was based upon



                                      - 18 -
Lovell’s   agreement    to    fraudulently    avoid      the   licensure

requirements under Florida law by concealing and misrepresenting

the true ownership of the health care clinic.         (Cr. Docs.   #315,

pp.   18-19,   #443,   pp.   77-79).     A   licensed     practitioner’s

supervision of business activities is not an element of conspiracy

but merely a way in which a health care clinic may receive

exemption from licensing under Florida law.           (Id., pp. 76-79).

Therefore, the Court’s use of the term “business activities” as

opposed to the term “services” used in the Indictment did not

modify an essential element of conspiracy or allow the jury to

convict Lovell of an offense not presented in the Indictment.        In

any case, petitioner does not show how this minor inconsistency in

the language “confuse[d], misle[]d, or prejudice[d] the jury.”

United States v. Steele, 733 F. App’x 472, 476 (11th Cir. 2018).

Because the “substance of the indictment remained intact,” any

failure by the Court “to exactly match the form of the indictment

did not give rise to a constructive amendment.”         United States v.

Vernon, 723 F.3d at 1264, 1266 (citing Moore, 525 F.3d at 1046)).

It is for these same reasons petitioner’s claim that the government

constructively amended his Indictment also fails.

      Finally, because there was neither a basis to challenge the

Court’s subject matter jurisdiction nor Lovell’s Indictment, trial

and appellate counsel did not render ineffective assistance in

violation of Strickland.     Ground One, therefore, is denied.



                                - 19 -
B. Ground Two

     1. Freestanding Claim of Actual Innocence

     Under Ground Two, Lovell first asserts a freestanding claim

of actual innocence and maintains that both trial and appellate

counsel rendered ineffective assistance in failing to assert this

claim.    (Cr. Doc. #483, pp. 11-14; Cv. Doc. #13, pp. 11-14).   The

government argues petitioner’s claim lacks merit because he is not

actually innocent, and the Court agrees.     (Cv. Doc. #16, p. 16).

     While a petitioner may allege actual innocence to overcome a

procedural bar or the application of the one-year limitations

period, the Supreme Court has “not resolved whether a prisoner may

be entitled to a habeas relief based on a freestanding claim of

actual innocence.”     McQuiggin v. Perkins, 569 U.S. 383, 384 (2013)

(citing Herrera v. Collins, 506 U.S. 390, 404-05 (1993)).        The

Eleventh Circuit, however, “forbids granting habeas relief based

upon a claim of actual innocence . . . at least in non-capital

cases.”    Jordan v. Sec’y Dep’t of Corr., 485 F.3d 1351, 1356 (11th

Cir. 2007) (citations omitted); see also Cunningham v. Dist.

Attorney’s Office for Escambia Cty., 592 F.3d 1237, 1272 (11th

Cir. 2010) (recognizing that the Eleventh Circuit’s “own precedent

does not allow habeas relief on a freestanding innocence claim in

non-capital cases”).    Thus, petitioner’s claim of actual innocence

is not cognizable on collateral review.




                                - 20 -
      Even liberally construing petitioner’s motion, he has not

made the requisite showing under any articulation of the actual

innocence     standard.         “‘[A]ctual       innocence’            means    factual

innocence, not mere legal insufficiency.”                    Bousley v. United

States, 523 U.S. 614, 623-24 (1998) (citation omitted).                          Lovell

argues that his conviction runs afoul of Florida law because Fla.

Stat. § 460.4167 8 forbids his supervision of Xtreme Care.                       (Id.,

pp. 11-12).       As the government contends, Fla. Stat. § 460.4167

regulates   the     proprietorship       by   persons      other       than    licensed

chiropractors.       (Cv.   Doc.     #16,     pp.    19-23).       As     a    licensed

chiropractor at the time of this case, Fla. Stat. § 460.4167 did

not   set   forth    Lovell’s      standard     of    conduct.     9      Regardless,

petitioner’s    claim     sounds    in   legal,      not   factual,        innocence.

Because Lovell’s argument relates to the legal sufficiency of his

conviction, he is not actually innocent under this theory.




8 Initially, petitioner cited to Fla. Stat. § 460.6167 in his
Memorandum (Cr. Doc. #483, pp. 21-24; Cv. Doc. #13, pp. 21-24),
which, as the government points out, does not exist. (Cv. Doc. #
16, pp. 20-21). In his Reply, petitioner admits he intended to
cite to Fla. Stat. § 460.4167 rather than Fla. Stat. § 460.6167.
(Cv. Doc. #19, p. 16).         The Court, therefore, addresses
petitioner’s arguments as they relate to Fla. Stat. § 460.4167.
9 Under Ground One, petitioner claims both the Court and the
government failed to advise the jury that Fla. Stat. § 460.6167
prohibited his supervision of business activities.      (Cr. Doc.
#483, p. 7; Cv. Doc. #13, p. 7).     Petitioner’s claim, however,
fails because, as the Court has stated, this provision did not set
forth the standard for Lovell’s conduct.



                                     - 21 -
      To the extent Lovell argues his clerical staff committed the

fraud or that he had no knowledge of the criminal conduct, his

claim   fails      because      “actual    innocence    generally      requires    the

presentation        of     new     evidence        showing     [a]      petitioner’s

innocence[,]” and Lovell has failed to present any newly discovered

evidence.       (Id.,      p.    12-13).      Mendoza   v.     Secretary,    Florida

Department of Corrections, 659 F. App’x 974, 982 (11th Cir. 2016).

Lovell’s claim is, therefore, denied.

      In sum, because there was no basis upon which to assert

Lovell’s actual innocence, both trial and appellate counsel did

not render ineffective assistance in failing to raise this non-

meritorious claim.

      2. Ineffective Assistance of Trial Counsel

      Petitioner also alleges under Ground Two that trial counsel

rendered constitutionally deficient performance when he failed to:

(1) become familiar with Fla. Stat. §§ 400.9905 and 460.6167; (2)

challenge the government’s definition of “business activities” and

prove that “business activities” fell under the scope of Fla. Stat.

§ 460.4167; (3) impeach the testimony of government witness, Dennis

LaRosa,     when    he     testified       that    “business       activities”    were

undefined under the Act; (4) show that Xtreme Care was licensed by

the   Department      of     Health    (“Department”)        and    demonstrate    the

Department held higher standards for licensure; and (5) provide

the jury with an alternative defense theory, including that Lovell



                                          - 22 -
had no knowledge of the conspiracy and that the co-conspirators

could have opened Xtreme Care without him.               (Cr. Doc. #483, pp.

15-20; Cv. Doc. #13, pp. 15-20).

      Petitioner     first     contends      trial       counsel       performed

ineffectively at trial because he failed to understand Fla. Stat.

§§ 400.9905 and 460.4167.      (Id., p. 15). As the Court noted above,

Fla. Stat. § 460.4167 applies to persons other than licensed

chiropractors and, thus, does not apply to Lovell.             As such, Lovell

cannot show trial counsel performed deficiently if this provision

had no application to his case.

      Additionally, the record refutes Lovell’s claim that trial

counsel    failed   to   understand   Fla.   Stat.   §    400.9905.       During

opening statement, trial counsel attacked the government’s use of

statutory terms and its theory that Lovell merely constituted a

“nominee owner” of the clinic.             (Cr. Doc. #438, pp. 32-35).

Further,    trial   counsel    extensively    cross-examined          government

witness and cabinet level officer of Florida’s Agency for Health

Care Administration, Dennis LaRosa (“LaRosa”).                 (Cr. Doc. #439,

pp. 72-89).     LaRosa testified about the licensing regulations for

health care clinics under the Act.             (Id., p. 54-97).            Trial

counsel questioned LaRosa’s knowledge of the Act and casted doubt

as   to   the   inconsistencies   and    ambiguities      in    the    statute’s

terminology.     (Id., p. 72-89).       The record thus indicates trial

counsel had an adequate, if not advanced, understanding of Fla.



                                  - 23 -
Stat. § 400.9905.         Because petitioner fails to show trial counsel

performed deficiently, this claim is denied.

       Second, Lovell asserts trial counsel failed to (a) challenge

the government’s definition of “business activities” and (b) prove

that the term “business activities” fell under the purview of Fla.

Stat. § 460.4167.         (Id., pp. 15-16).    The record refutes Lovell’s

first argument.       First, the government never sought to define

business activities.          In fact, during direct examination, the

government elicited testimony from LaRosa that business activities

were undefined by the Act.         (Cr. Doc. #439, p. 67).         In addition,

as stated above, trial counsel did challenge the use of the term

“business activities.”         (Cr. Doc. #439, pp. 72-89).         Not only did

trial counsel cross-examine LaRosa on the fact that the statute

did not define the term “business activities,” he attempted to

elicit testimony that the legislature’s failure to define this key

term led to an ambiguity in the Act.           (Id.).    Turning to Lovell’s

second argument, as the Court has stated several times thus far,

Fla.   Stat.   §   460.4167     regulates    persons    other     than   licensed

chiropractors      and,    therefore,   does   not   apply   to    Lovell.    In

addition, Fla. Stat. § 460.4167 neither uses the term “business

activities,” nor provides its definition.                For these reasons,

petitioner’s claims are denied.

       Lovell next argues trial counsel erred by failing to impeach

LaRosa when he testified that “business activities” were undefined



                                    - 24 -
under HCCA.       (Cr. Doc. #483, pp. 14-15; Cv. Doc. #13, pp. 14-15).

As the government contends, Lovell’s claim fails because, unlike

what petitioner asserts, the Act does not define the term “business

activities.”       See Fla. Stat. § 400.9905.         (Cv. Doc. #16, p. 17).

Thus, the statute itself corroborates LaRosa’s testimony.                     See id.

Therefore, because there was no basis upon which to impeach LaRosa,

trial counsel did not provide ineffective assistance.

       Petitioner also maintains trial counsel erred by failing to

show (1) Xtreme Care was licensed by the Department of Health and

(2) the Department maintained a higher standard for licensure.

(Cr. Doc. #483, p. 16; Cv. Doc. #13, p. 16).            The government argues

Lovell’s claim lacks merit because the Department licenses the

practice     of    medicine    whereas      the    Agency   for        Health    Care

Administration (“AHCA”) licenses the business.              (Cv. Doc. #16, p.

17).    The government also argues that proof that the Department

had a higher standard for licensure does not undermine the fact

that petitioner conspired to avoid licensing under the AHCA.

(Id., pp. 17-18).      The Court agrees with the government.                  Even if

the Department licensed Lovell as a chiropractor and held a higher

standard for licensure compared to the AHCA, this does not negate

the fact that Lovell was indicted and ultimately convicted of

conspiracy    based    upon,   in   part,    his   avoidance      of    the     AHCA’s

licensing requirements.        Trial counsel, therefore, did not perform

ineffectively in failing to provide evidence that the Department



                                    - 25 -
licensed Lovell as a chiropractor and subjected him to higher

scrutiny.

     Finally, petitioner alleges trial counsel erred in failing to

show evidence that he was not an “indispensable” party to the fraud

and thus the “fraudsters could have easily opened up their own

clinic without [his] slightest involvement.”         (Cr. Doc. #483, p.

19; Cv. Doc. #13, p. 19).        The government asserts this theory

would not have changed the fact that petitioner conspired with

Fernandez Huici and Ernesto Diaz to commit mail and health care

fraud,   and   the   Court   agrees.   (Cv.   Doc.    #16,   pp.   17-18).

Additionally, as the government asserts, evidence at trial showed

Huici and Diaz could have opened the clinic without Lovell.             At

trial, Huici testified that he did not “necessarily” need Lovell

as the clinic doctor and “[a]ny other doctor could have . . .

served the purpose.”     (Cr. Doc. #440, p. 116).       The evidence at

trial showed that Huici and Diaz could have chosen any doctor to

further their fraudulent scheme, yet they chose Lovell.            (Id.).

Since the jury found Lovell joined the conspiracy, he now cannot

argue that he was not an essential party to the crime.        Therefore,

because no reasonable counsel would have argued the theory Lovell

now asserts, his claim fails.

     3. Ineffective Assistance of Appellate Counsel

     Lastly under Ground Two, petitioner raises three claims of

ineffective assistance of appellate counsel.         He claims appellate



                                 - 26 -
counsel failed to: (1) obtain his client file from trial counsel;

(2) raise a sufficiency of the evidence claim on appeal; and (3)

investigate and raise more than one claim on appeal.               (Cr. Doc.

#483, p. 20; Cv. Doc. #13, p. 20).

      Petitioner      first   argues     appellate      counsel     provided

ineffective assistance by failing to obtain his client file from

trial counsel.      (Id., p. 20).    Liberally construing his argument,

Lovell contends that without this file, appellate counsel could

not   effectively    represent   him   on    appeal.    (Id.).      Even    if

appellate counsel never obtained trial counsel’s case file, Lovell

has failed to identify which documents were not seen by appellate

counsel and how these documents would have made a difference on

appeal.    Lovell, therefore, has failed to allege there is a

reasonable probability that, but for appellate counsel’s failure

to obtain trial counsel’s case file, his direct appeal would have

been successful.     Because petitioner has failed to show prejudice,

his claim is denied.

      Second,    petitioner   argues     appellate     counsel    failed    to

challenge the sufficiency of the evidence at trial on appeal.

(Cr. Doc. #483, p. 20; Cv. Doc. #13, p. 20).           Petitioner, through

trial counsel, raised a sufficiency of the evidence argument both

after the government’s case in chief and post-judgment.                    (Cr.

Docs. #320, #442, p. 108).          As the Court previously held (Cr.

Docs. #336; #442, p. 108), the evidence of Lovell’s agreement with



                                    - 27 -
his co-conspirators was strong and a reasonable jury could have

found Lovell guilty beyond a reasonable doubt as to Count One.

Because a challenge to the legal sufficiency of Lovell’s conviction

fails, appellate counsel did not render ineffective assistance of

counsel in failing to assert this non-meritorious claim on appeal.

     Finally,     petitioner     claims     appellate    counsel   provided

ineffective assistance because he advised Lovell that he was only

appointed to brief a single issue on appeal and thus would not

investigate further claims.       (Cr. Doc. #483, p. 20; Cv. Doc. #13,

p. 20).   Appellate counsel made a tactical decision to pursue only

one issue on appeal, which, in his professional judgment, he deemed

to have the greatest chance for success.                The Court will not

second-guess that decision.       At bottom, petitioner fails to show

there is a reasonable probability that any of the claims he now

raises would have prevailed on appeal.         Even if appellate counsel

misrepresented the scope of his representation, petitioner still

fails to show prejudice and, therefore, his claim is denied.

C. Ground Three

     Under Ground Three, petitioner asserts that trial counsel

rendered ineffective assistance in failing to request a jury

instruction explaining the applicability of Fla. Stat. § 460.4167

to his case.    (Cr. Doc. #483, pp. 21-25; Cv. Doc. #13, pp. 21-25).

He also claims appellate counsel erred in failing to assert this

claim on direct appeal.        (Id., pp. 22, 24).       Notably, petitioner



                                   - 28 -
fails to specify the instruction he believes trial counsel should

have    requested.           The    government    maintains      that    petitioner’s

arguments lacks merit because Fla. Stat. § 460.4167 does not apply

to Lovell as a chiropractor and thus both trial and appellate

counsel did not fall short of Strickland.                  (Cv. Doc. #16, pp. 19-

23).     The Court agrees with the government.

        As    the    Court    previously    stated,      Fla.    Stat.    §   460.4167

regulates       the   proprietorship       by    persons    other      than   licensed

chiropractors         and,    therefore,   does    not     set   the    standard      for

Lovell’s conduct.            Consequently, no reasonable counsel would have

requested a jury instruction applying this provision to Lovell’s

case.        As such, appellate counsel did not perform ineffectively

in failing to raise this non-meritorious claim.                          Accordingly,

Ground Three is denied.

D. Ground Four

       Under Ground Four, petitioner claims both trial and appellate

counsel rendered deficient performance in failing to assert claims

of prosecutorial misconduct.             (Cr. Doc. #483, pp. 25-42; Cv. Doc.

#13, pp. 25-42).         Specifically, Lovell argues that the government

(1)    suppressed       evidence      regarding    his     accountant      and    “true

mastermind”         behind    the   conspiracy,    Ileana       Rodriguez,    and     (2)

failed to correct false testimony by Agent Tucker at trial.                      (Id.).

The government responds that petitioner’s claims fail because (a)

it    disclosed       undercover      activity    involving      Rodriguez       to   the



                                         - 29 -
defense and (b) Agent Tucker testified truthfully.          (Cv. Doc. #16,

pp. 26-29).

     Additionally, petitioner alleges trial counsel erred by (a)

refusing to call Rodriguez at trial and (b) bolstering Agent

Tucker’s credibility during his closing argument.           (Cr. Doc. #483,

pp. 26, 28-29, 39-40, 42; Cv. Doc. #13, pp. 26, 28-29, 39-40, 42).

Petitioner also alleges that appellate counsel erred in failing to

request/review    material     court    transcripts    before    submitting

Lovell’s appellate brief.       (Id., pp. 39-40).      Lastly, petitioner

asserts   the   government    misrepresented    the   law   during   closing

argument.   (Cr. Doc. #483, p. 38; Cv. Doc. #13, p. 38).          The Court

will address each argument in turn, starting with petitioner’s

claims of prosecutorial misconduct.

     1. Failure to Allege Claims of Prosecutorial Misconduct

     Petitioner    first     asserts   that   the   government   suppressed

evidence of undercover interviews of Rodriguez in violation of

Brady v. Maryland, 373 U.S. 83, 87 (1963).            (Cr. Doc. #483, pp.

25-31, 33, 35, 38-39; Cv. Doc. #13, pp. 25-31, 33, 35, 38-39).

The government maintains that it disclosed the undercover activity

to Lovell during discovery and thus no Brady violation occurred.

(Cv. Doc. #16, p. 26-28).         For the reasons below, petitioner’s

claim is due to be denied.

     The government has a constitutional obligation to disclose

exculpatory evidence in its possession to a defendant.           See Brady,



                                  - 30 -
373 U.S. at 87.   To establish a Brady violation, a defendant must

prove:

          (1) that the prosecution possessed evidence
          favorable to the defendant;

          (2) that the defendant did not possess the
          evidence nor could he have obtained it himself
          with any reasonable diligence;

          (3) that the prosecution       suppressed    the
          favorable evidence; and

          (4) that had the evidence been disclosed to
          the defense, a reasonable probability exists
          that the outcome of the proceedings would have
          been different.

See United States v. Bailey, 123 F.3d 1381, 1397 (11th Cir. 1997)

(citing Routly v. Singletary, 33 F.3d 1279, 1285 (11th Cir. 1994)).

     Lovell has not provided any credible showing of a Brady

violation.    Petitioner asserts the government suppressed three

undercover investigations of Rodriguez that he later discovered in

his presentence investigation report (“PSR”).   (Cr. Doc. #483, pp.

26-28; Cv. Doc. #13, pp. 26-28; Cv. Doc. #19, pp. 24-25).        The

first discussion took place on August 22, 2011. 10    (Cv. Doc. #19,

pp. 24-25).   (Presentence Investigation Report at ¶ 144, United

States v. Lovell, Case No.: 2:12-cr-00026-JES-MRM-2).        On that



10Petitioner alleges suppressed undercover activity occurred on
August 15, 2011, citing to paragraph 144 of the PSR. (Cv. Doc.
#19, p. 24). A review of paragraph 144 shows undercover activity
took place on August 22, 2011, not August 15, 2011. (Presentence
Investigation Report at ¶ 144, United States v. Lovell, Case No.:
2:12-cr-00026-JES-MRM-2).



                              - 31 -
date, undercover agents posed as accident victims and visited

Xtreme Care for treatment. (Id.). The PSR does not indicate that

agents interviewed Rodriguez but merely recognized her as the

female behind the counter.             (Id.). Next, on November 10, 2011,

agents met with Fernandez at Xtreme Care and he introduced them to

Martin Balmori, the son-in-law of Rodriguez.                 (Id., ¶ 199-202).

Rodriguez was not present that day, but Balmori told agents that

she was the person to contact about opening a business.                  (Id., ¶

202).    Finally, unlike what petitioner asserts, the PSR does not

indicate   that   a   third    meeting    occurred    on     December   1,   2011.

(Presentence Investigation Report, United States v. Lovell, Case

No.: 2:12-cr-00026-JES-MRM-2).           Even if the government suppressed

this evidence, Lovell neither shows how such evidence was favorable

to him, nor that there is a reasonable probability it would have

persuaded the jury to acquit him.

     Even more significant, Lovell’s assertions appear to refute

his claim that the government suppressed evidence of Rodriguez.

In his Condensed Memorandum, Lovell admits that, during discovery,

he received recordings of discussions between undercover agents

and Rodriguez in which agents posed as fake patients and sought

information about setting up a clinic.             (Cr. Doc. #483, p. 25; Cv.

Doc. #13, p. 25).      Thus, it appears Lovell concedes that, before

trial,   he   knew    that    agents    had     undercover    discussions    with

Rodriguez about the clinic business.             (Id.).    Despite this, Lovell



                                       - 32 -
still fails to show how these undercover meetings constitute

favorable evidence.     Additionally, as the Court previously held,

the evidence against Lovell at trial was strong and thus it is

highly unlikely these discussions would have convinced the jury to

acquit him.    (Cr. Doc. #336, pp. 2-3).       Petitioner, therefore, has

failed to alleged conduct that amounts to a Brady claim.            Because

there was no showing of a basis for trial or appellate counsel to

assert   prosecutorial        misconduct,     petitioner’s     claim    for

ineffective assistance of counsel is also denied.

     Next, Lovell claims that both trial and appellate counsel

performed deficiently in failing to allege a Giglio claim.             (Cr.

Doc. #483, pp. 27-28; Cv. Doc. #13, pp. 27-28).              Specifically,

petitioner    alleges   the   government    failed   to   correct   perjured

testimony by Agent Tucker at trial.         (Id.).   The government argues

petitioner’s allegation lacks merit because Agent Tucker testified

truthfully.    (Cv. Doc. #16, p. 28-29).       The Court agrees with the

government.

     In Trepal, the Eleventh Circuit summarized the applicable

standard under Giglio:

          In Giglio v. United States, 405 U.S. 150
          (1972), the Supreme Court held that when the
          prosecution solicits or fails to correct known
          false evidence, due process requires a new
          trial where the false testimony could in any
          reasonable   likelihood   have  affected   the
          judgment of the jury. Giglio error, which is
          a species of Brady error, exists when the
          undisclosed evidence demonstrates that the



                                  - 33 -
           prosecution’s    case    included    perjured
           testimony and that the prosecution knew, or
           should have known, of the perjury.         To
           establish a Giglio claim, a habeas petitioner
           must prove: (1) the prosecutor knowingly used
           perjured testimony or failed to correct what
           he subsequently learned was false testimony;
           and (2) such use was material, i.e., that
           there is any reasonable likelihood that the
           false testimony could have affected the
           judgment.

Trepal v. Secretary, Fla. Dep’t of Corrs., 684 F.3d 1088, 1107-08

(11th   Cir.     2012)    (internal    citations    and   quotation      marks

omitted)); see also United States v. Alzate, 47 F.3d 1103, 1109

(11th Cir. 1995) (stating evidence is material “if there is a

reasonable probability that, had the evidence been disclosed to

the   defense,    the    result   of   the   proceeding   would   have    been

different.”).

      Lovell argues the following exchange between his counsel and

Agent Tucker at trial constitutes perjurious testimony and thus

supports a Giglio claim:

           Q. Did you go subpoena for this trial the lady
           from Pronto (Rodriguez)?

           A. No.

           Q. Did you try?

           A. No.

           Q. Did you interview her?

           A. No.




                                   - 34 -
(Cr. Doc. #442, pp. 88-89; Cr. Doc. #483, pp. 27-28; Cv. Doc. #13,

pp. 27-28).         The Court finds that Lovell has failed to make a

credible showing of a Giglio claim because he has not shown that

the above testimony constitutes perjury.                 First, unlike what

petitioner asserts, the record shows that the government neither

listed Ileana Rodriguez as a witness, nor called her to testify at

trial.       (Cr. Docs. #296-#297, #436-#444).                Thus, the record

refutes petitioner’s claim as to this portion of Agent Tucker’s

testimony.         In addition, he fails to allege how this testimony

would have a reasonable likelihood of affecting the outcome of his

case.

       Petitioner also fails to show any evidence that Agent Tucker

testified falsely when he said he had not interviewed Rodriguez.

(Cr. Doc. #443, pp. 89).        First, the record indicates that, at the

time    of   the    investigation,   Agent    Tucker    was    employed      by   the

Internal Revenue Service (“IRS”) and did not take part in the

undercover      investigation   spearheaded      by    the    local   Cape    Coral

Police       Department.      (Cr.    Doc.     #442,     p.    4;     Presentence

Investigation Report at ¶¶ 16, 23, United States v. Lovell, Case

No.: 2:12-cr-00026-JES-MRM-2).         In addition, Tucker only testified

as to his own investigation and did not state whether other law

enforcement interviewed Rodriguez.            (Cv. Doc. #442, p. 89).         Agent

Tucker’s testimony, therefore, does not conflict with the record.

Finally, petitioner does not show there is a reasonable likelihood



                                     - 35 -
this testimony affected the outcome of the case.             The bottom line,

however, is that Lovell has not provided any evidence that Agent

Tucker committed perjury besides petitioner’s own self-serving and

speculative statements.          Without evidence of perjury, Lovell’s

Giglio claim fails.        Because there was no basis for trial or

appellate counsel to assert a claim for prosecutorial misconduct,

petitioner’s claim for ineffective assistance of counsel also

fails.

       2. Ineffective Assistance of Trial Counsel

       Petitioner alleges trial counsel erred in failing to call

Rodriguez as a trial witness.        (Cr. Doc. #483, pp. 26, 41-42; Cv.

Doc. #13, pp. 26, 41-42).        The Court is not persuaded.

       The Eleventh Circuit has stated, “[w]hich witnesses, if any,

to call, and when to call them, is the epitome of a strategic

decision, and it is one that we will seldom, if ever, second

guess.”      Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995) (en

banc).       Counsel’s decision not to subpoena any witnesses is a

classic example of such a strategic decision and one this Court

will not second-guess.

       Indeed, trial counsel testified that he did not subpoena

Rodriguez at trial because he believed it would have exposed Lovell

to criminal repercussions based upon false tax returns associated

with   his    other   clinics.     (Cr.   Dc.   #476,   p.   13).   Although

petitioner argues that Rodriguez only prepared tax returns for two



                                    - 36 -
of his clinics, this does not undermine counsel’s belief that these

witnesses    could    have   placed     Lovell     under    further       scrutiny,

especially when counsel testified that the government, during pre-

trial negotiations, threatened Lovell’s other businesses.                   (Id.).

Further, at the same hearing, Lovell testified that counsel “did

a fantastic job in trial” and petitioner understood counsel’s

decision not to call witnesses from the accounting firm.                      (Id.,

pp. 16-17).        In any case, petitioner fails to show prejudice

because the record demonstrates that trial counsel attempted to

cast blame on everyone but Lovell, including his tax preparers.

The Court, therefore, denies petitioner’s claim.

     Next,    Lovell    argues    that    trial     counsel      improperly      (1)

bolstered    the   credibility     of    Agent    Tucker   at    trial     and   (2)

mischaracterized Tucker’s role at trial during the motion to

withdraw hearing.      (Cr. Doc. #483, pp. 28-29; Cv. Doc. #13, pp.

28-29).   The Court is not persuaded.

     Lovell alleges counsel improperly bolstered Agent Tucker’s

credibility during closing argument when counsel “lauded . . .

[Tucker’s]    experience     in   the   private    sector     with    a   national

accounting firm,” and said the Agent was “one you can rely on

because he’s not just any government employee!”                 (Id.).    A review

of the record refutes petitioner’s claim.                   First, petitioner

mischaracterizes counsel’s closing statement.                   During closing,

counsel   attempted    to    undermine,     not    bolster,      Agent     Tucker’s



                                    - 37 -
experience by focusing on the fact that Tucker was an arm of the

IRS and, implicitly, could not be trusted.      (Cr. Doc. #443, p.

63).   Counsel argued:

           Agent Tucker testified not only about his law
           enforcement experience, but his prior private
           sector   experience,   his    private  sector
           experience with a national accounting firm,
           where they do legitimate accounting.    Is he
           somebody who you can rely on with that much
           experience? That’s ultimately up for you to
           decide, but take into consideration he’s not
           just any government employee.

(Id.) (emphasis added).    Reviewing counsel’s argument in context,

it appears he attempted to draw the sting out of Tucker’s extensive

accounting experience by undermining his trustworthiness as an

employee of the IRS.      In any event, the record also shows that

counsel attacked Agent Tucker in other ways.        First, counsel

challenged Tucker’s bias as a government employee, arguing that he

examined evidence with a “tunnel vision” and thus did not conduct

a full, fair investigation.    (Id., p. 48).   In addition, counsel

asserted that the government called “liar after liar after liar

after liar . . . hop[ing] that the cumulative effect of the liars

will sway the jury.”       (Id., p. 50).   The record, therefore,

indicates trial counsel attacked, not bolstered, Agent Tucker’s

credibility, veracity, and trustworthiness.      Lovell’s claim of

ineffective assistance of counsel is thus denied.

       Lovell also claims trial counsel mischaracterized Tucker’s

role in the investigation during the motion to withdraw hearing.



                               - 38 -
Specifically, he alleges counsel misguided the Court when he

characterized Agent Tucker as merely a “summary witness” and not

“a critical guilt or innocence witness.”                     (Cr. Doc. #476, p. 13;

Cr.    Doc.    #483,   p.    29;   Cv.   Doc.     #13,       p.   29).         Contrary    to

petitioner’s claim, the record shows Agent Tucker served as a

“summary witness” because he created and testified to several

summary       charts   relating     to    the     finances        of     the    fraudulent

businesses led by Lovell and other co-defendants.                        (Cr. Doc. #442,

pp. 18-21).       Moreover, even if Agent Tucker served as a critical

guilt   or     innocence     witness,     petitioner         cannot      show    prejudice

because Agent Tucker’s role at trial did not affect the Court’s

ruling on Lovell’s motion to withdraw.                 Consequently, petitioner’s

claim is denied.

       3. Ineffective Assistance of Appellate Counsel

       Under Ground Four, petitioner asserts appellate counsel erred

by failing to review case transcripts before submitting Lovell’s

appellate brief.       (Cr. Doc. #483, pp. 39-40; Cv. Doc. #13, pp. 39-

40).    Specifically, he alleges appellate counsel refused to (1)

examine material trial transcripts and (2) request a transcript of

the motion to withdraw hearing.               (Id.).

       Petitioner      has    failed     to     make     a    credible         showing     of

ineffective assistance of counsel under his first argument.                              Even

if appellate counsel never reviewed Lovell’s trial transcripts,

Lovell has failed to identify which documents were not seen by



                                         - 39 -
appellate counsel and how these transcripts would have made a

difference on appeal.    Petitioner, therefore, has failed to allege

there is a reasonable probability that, but for appellate counsel’s

failure to examine trial transcripts, his direct appeal would have

been successful.

     Petitioner’s second claim fares no better than the first.

Lovell asserts that counsel rendered constitutionally deficient

performance by failing to move to unseal the in-camera motion to

withdraw hearing transcript.      (Id.).    He claims this transcript

would have assisted appellate counsel in asserting claims of

prosecutorial misconduct on appeal.        (Id.).   As the Court stated

above, petitioner’s claims of prosecutorial misconduct lack merit

and thus would have had no success on appeal.         Because counsel’s

access to the in-camera transcript would have had no impact on the

outcome of Lovell’s appeal, he cannot show prejudice.

     4. Failure to Challenge Government’s Misrepresentation of Law

     Petitioner alleges the government indirectly “misrepresented

the law to the jury” during closing argument when he accused Lovell

of not caring.     (Cr. Doc. #483, p. 38; Cv. Doc. #13, p. 38).      He

alleges trial counsel performed deficiently in failing to correct

this error.   (Id.).    Specifically, Lovell maintains the government

misrepresented the law when the prosecutor argued:

          Well, counsel says, Dr. Lovell doesn’t know
          the volume of the business.    Remember the
          tight rope I told you about?   That comment



                                - 40 -
            puts him off the tight rope because if you’re
            supervising the business activities, you know
            the volume of business.   The reality is, he
            didn’t care.   He got his weekly payment and
            they got what they got.

(Cr. Doc. #443, pp. 62-63; Cr. Doc. #483, p. 38; Cv. Doc. #13, p.

38).     Notably, petitioner fails to allege how the government

indirectly misstated the law in his argument.             Even a review of

the    transcript   does   not   indicate   which   law    the   prosecutor

misrepresented.     (Cr. Doc. #443, pp. 62-63).      Thus, petitioner’s

claim is frivolous and, as a result, his claim for ineffective

assistance of counsel fails. Consequently, Ground Four is denied.

       Accordingly, it is hereby

       ORDERED:

       1. Petitioner's Motion Under 28 U.S.C. § 2255 to Vacate, Set

         Aside, or Correct Sentence by a Person in Federal Custody

         (Cr. Doc. #480; Cv. Doc. #1) is DENIED.

       2. Petitioner’s Motion for an Evidentiary Hearing (Cr. Doc.

         #480, p. 13; Cv. Doc. #1, p. 13) is DENIED.         To the extent

         petitioner   requests    appointed   counsel,    such   motion   is

         DENIED.

       3. The Clerk of the Court shall enter judgment accordingly,

         terminate any pending motions, and close the civil file.

         The Clerk is further directed to place a copy of the civil

         Judgment in the criminal file.

       IT IS FURTHER ORDERED:



                                  - 41 -
     A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.         A prisoner seeking a writ of habeas

corpus has no absolute entitlement to appeal a district court’s

denial of his petition.     28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).      “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(B)(2).     To make such

a showing, Petitioner “must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong,”        Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003)(citations omitted).         Petitioner has not made the

requisite   showing   in   these    circumstances.    Finally,   because

Petitioner is not entitled to a certificate of appealability, he

is not entitled to appeal in forma pauperis.

     DONE and ORDERED at Fort Myers, Florida, this         2nd   day of

October, 2018.




Copies:
All Parties of Record




                                   - 42 -
